The defendant was adjudged probably guilty by the District Court of the Sixth Judicial District, of a violation of cap. 165, Gen. Laws R.I., "of the practice of medicine." The defendant, who is a believer in metaphysical healing, claims that said chapter, so far as it relates to the acts complained of, is in violation of Art. 1, § 3, Const. R.I.
Although the testimony differs somewhat in character from that in State v. Mylod, ante 632, and State v. Anthony,ante 644, it fails to show that the defendant, in the statutory sense, was guilty of an unlawful practice of medicine. This being so, the constitutional question is not before the court. See opinion, State v. Mylod.